--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
LOAN AGREEMENT
 
 
THIS LOAN AGREEMENT is dated for reference the 16th day of January, 2012.
 
BETWEEN:
 
SEARCH BY HEADLINES.COM CORP., having an address at 3250 Oakland Hills Court,
Fairfield, California, USA  94534
 
(the “Lender”)
 
AND:
 
NAKED BOXER BRIEF CLOTHING INC., having an address at 2 – 34346 Manufacturers
Way, Abbotsford, British Columbia, Canada  V2S 7M1
 
(the “Borrower”)
 
WHEREAS:
 
A. The Borrower has applied to the Lender for a loan in the aggregate principal
amount of US$50,000.00 (the “Loan”), as of the date of this Agreement, to be
utilized by the Borrower for its general corporate and working capital expenses;
and
 
B. The parties wish to provide for the terms and conditions upon which the Loan
shall be made available by the Lender to the Borrower.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of the
terms and conditions set out herein and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows:
 
1.  
DEFINITIONS; INTERPRETATION

 
1.1 For the purpose of this Agreement, the following words and phrases will have
the meanings set forth below unless the parties or the context otherwise
require(s):
 
(a)  
“Agreement” and “this Agreement” means this loan agreement and all schedules
hereto as the same may be amended, modified, replaced or restated from time to
time;

 
(b)  
“Authorization” means, with respect to any Person, any order, permit, approval,
consent, waiver, clearance, licence or similar authorization of any Governmental
Entity having jurisdiction over the Person;


 
 

--------------------------------------------------------------------------------

 
 
(c)  
“Borrower” means Naked Boxer Brief Clothing Inc. and its respective successors
and permitted assigns, whether immediate or derivative;

 
(d)  
“Borrower’s Indebtedness” means all present and future indebtedness and
liability, direct and indirect, of the Borrower to the Lender arising under and
pursuant to this Agreement and the other Security Documents (including, without
limitation, the principal amount outstanding under the Loan, all unpaid accrued
interest thereon, and all fees and costs and expenses then payable in connection
therewith, at any point in time );

 
(e)  
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Vancouver, British Columbia or Fairfield, California are not
required to be open for business;

 
(f)  
“Change in Control” means any change in the beneficial ownership of a majority
of the issued shares in the capital of the Borrower or any change in a majority
of the directors of the Borrower;

 
(g)  
“Contract” means any agreement, contract, licence, undertaking, engagement or
commitment of any nature, written or oral;

 
(h)  
“Event of Default” means any of the events specified in Section 8;

 
(i)  
“General Security Agreement” means the General Security Agreement of even date
herewith between the Borrower and the Lender pursuant to which the Borrower will
agree to grant the Lender security over all of the present and after-acquired
property of the Borrower;

 
(j)  
“Governmental Entity” means (i) any international, multinational, national,
federal, provincial, state, municipal, local or other governmental or public
department, central bank, court, commission, board, bureau, agency or
instrumentality, domestic or foreign; (ii) any subdivision or authority of any
of the above; or (iii) any quasi-governmental or private body exercising any
regulatory, expropriation or taxing authority under or for the account of any of
the foregoing;

 
(k)  
“Lender” means Search By Headlines.com Corp. and its successors and assigns,
whether immediate or derivative;

 
(l)  
“Lien” means, with respect to any Person, any mortgage, lien, pledge,
hypothecation, charge, security interest (including, without limitation, an
assignment, notice or security interest filed pursuant to the Bank Act (Canada))
or other encumbrance, or any interest or title of any vendor, lessor, or lender
to, or other secured party of, such Person under any conditional sale or other
title retention agreement, upon or with respect to any property, asset or
undertaking of such Person, including any agreement to create any of the
foregoing;


 
2

--------------------------------------------------------------------------------

 
 
(m)  
“Laws” means applicable (i) laws, constitutions, treaties, statutes, codes,
ordinances, statutory rules, principles of common and civil law and
equity,  terms and conditions of any grant of approval, permission, orders,
decrees, rules, regulations and municipal by-laws, whether domestic, foreign or
international; (ii) judicial, arbitral, administrative, ministerial,
departmental and regulatory judgments, orders, writs, injunctions, decisions,
rulings, authority, licence, decrees and awards of any Governmental Entity; and
(iii) policies, practices and guidelines of any Governmental Entity, which,
although not actually having the force of law, are considered by such
Governmental Entity as requiring compliance as if having the force of law, in
each case binding on or affecting the Person, or the assets of the Person,
referred to in the context in which such word is used, and the term “applicable”
with respect to such Laws and in the context that refers to one or more Persons,
means that such Laws apply to such Person or Persons or its or their business,
undertaking, property or securities and emanate from a Governmental Authority
having jurisdiction over the Person or Persons or its or their business,
undertaking, property or securities, in each case as such Laws may be amended
from time to time;

 
(n)  
“Loan” means the loan in the principal amount of US$50,000.00 to be provided in
connection with the closing of this Agreement, which the Lender will make or
cause to be made to the Borrower pursuant to this Agreement, and such other
amounts as may be provided by the Lender to the Borrower, in the sole discretion
of the Lender, at the request of the Borrower;

 
(o)  
“Material Adverse Effect” means any effect that when considered either
individually or in the aggregate (i) is materially adverse or is reasonably
likely to be materially adverse to the properties, assets, liabilities,
obligations (whether absolute, accrued, conditional or otherwise), business,
affairs, condition (financial or otherwise), operations, results of operations
or prospects of the Borrower taken as a whole; or (ii) will, or would reasonably
be expected to, prevent or materially impair the ability of the parties to
consummate the transactions contemplated hereby;

 
(p)  
“material” in respect of the Borrower means material in relation to the
properties, assets, liabilities, obligations (whether absolute, accrued,
conditional or otherwise), business, affairs, condition (financial or
otherwise), operations, results of operations or prospects of the Borrower;

 
(q)  
“Maturity Date” means June 30, 2012, unless sooner determined due to the
occurrence of an Event of Default;

 
(r)  
“Permitted Liens” means:

 
(i)  
the Security Documents to be executed by the Borrower in favour of the Lender
pursuant to this Agreement, and


 
3

--------------------------------------------------------------------------------

 
 
(ii)  
Liens in favour of other Persons which have been approved by the Lender in
writing in its sole and absolute discretion;

 
(s)  
“Person” means and includes an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof; and

 
(t)  
“Security Documents” means, collectively, this Agreement, the General Security
Agreement and all other agreements, deeds, mortgages and other instruments
delivered to the Lenders by the Borrower or any other Person from time to time
in connection with this Agreement or for the purpose of establishing,
perfecting, preserving or protecting any security held by the Lenders in respect
of the Borrower’s Indebtedness.

 
1.2 The division of this Agreement into sections and the insertion of headings
are for convenient reference only and do not affect its interpretation.
 
1.3 Any reference in this Agreement to gender includes all genders. Words
importing the singular number also include the plural and vice versa.
 
1.4 All references in this Agreement to dollars or to “$” are expressed in the
currency  of the United States of America, unless otherwise specifically
indicated.
 
1.5 Numerical expressions in this Agreement follow the international convention
whereby a comma (,) separates the thousands and a full stop (.) separates the
decimals.
 
1.6 In this Agreement: (i) the words “including”, “includes” and “include” mean
“including (or includes or include) without limitation”, and (ii) the words “the
sum of” or a phrase of similar meaning means “the aggregate (or total or sum),
without duplication, of”. The expressions “Section” and other subdivision
followed by a number mean and refer to the specified Section or other
subdivision of the Agreement.  In the computation of periods of time from a
specified date to a later specified date, unless otherwise expressly stated, the
word “from” means “from and including” and the words “to” and “until” each mean
“to but excluding”.
 
1.7 Except as otherwise provided in this Agreement, any reference in this
Agreement to a statute refers to such statute and all rules and regulations made
under it as they may have been or may from time to time be amended, re-enacted
or superseded.
 
2.  
LOAN

 
2.1 For value received, the Borrower, having its head office in Abbotsford,
British Columbia, shall pay to the order of the Lender on the Maturity Date the
principal sum of FIFTY THOUSAND DOLLARS ($50,000.00) in lawful money of the
United States of America at the office of the solicitors for the Lender at Suite
800 – 885 Georgia Street, Vancouver, British Columbia, or such other place as
the Lender may designate.

 
4

--------------------------------------------------------------------------------

 
2.2 The parties agree that the principal amount of the Loan may be increased at
the request of the Borrower with the prior written approval of the Lender, which
consent may be unreasonably withheld.
 
3.  
INTEREST

 
3.1 The principal sum of the Loan outstanding from time to time shall bear
simple interest both before and after maturity, default and judgment from and
including the date of this Agreement to the date of repayment in full at 8.0%
per annum, calculated monthly, with interest payable on the Maturity Date.
 
4.  
PREPAYMENT

 
4.1 The principal amount, with accrued interest thereon, may be prepaid in whole
or in part at anytime without notice, bonus or penalty.
 
5.  
SECURITY

 
5.1 To secure the due payment of the Borrower’s Indebtedness, and the
performance by the Borrower of all of the Borrower’s obligations under this
Agreement, the Borrower agrees to grant the Lender security over all of the
present and after-acquired property of the Borrower pursuant to the terms and
conditions of the General Security Agreement.
 
6.  
REPRESENTATIONS AND WARRANTIES

 
6.1 The Borrower represents and warrants to the Lender at the time of its
execution and delivery of this Agreement, as follows:
 
(a)  
it is duly incorporated, organized and validly existing under the Laws of Canada
and has the requisite corporate power and authority to carry on business, own
property or interests therein, borrow and lend money, grant security, make,
keep, observe and perform representations, warranties, covenants and agreements
and enter into and perform its obligations under this Agreement and the other
Security Documents;

 
(b)  
there is no claim, grievance, action, proceeding or investigation pending or, to
the knowledge of the Borrower, threatened against or relating to the Borrower or
affecting any of its properties or assets before any Governmental Entity that,
if adversely determined, would reasonably be expected to result in a Material
Adverse Effect.  To the knowledge of the Borrower, it is not subject to any
outstanding order, writ, injunction or decree that has had or is reasonably
likely to result in a Material Adverse Effect;

 
(c)  
each of this Agreement and the other Security Documents has been duly executed
and delivered by the Borrower, and each constitutes a legal, valid and binding
agreement of the Borrower, enforceable against it in accordance with its terms;


 
5

--------------------------------------------------------------------------------

 
 
(d)  
there is no requirement to obtain any consent, approval or waiver of a party
under any Contract or other instrument that the Borrower is a party to, to the
completion of the transactions contemplated by this Agreement or any other
Security Document;

 
(e)  
no filing with, notice to, or Authorization of, any Governmental Entity is
required on the part of the Borrower as a condition to the lawful completion of
the transactions contemplated by this Agreement or the other Security Documents;
and

 
(f)  
the execution and delivery of, and performance by, the Borrower of this
Agreement and the other Security Documents:

 
(i)  
does not and will not (or would not with the giving of notice, the lapse of time
or the happening of any other event or condition) constitute or result in a
violation or breach of, or conflict with, or allow any Person to exercise any
rights under, any of the terms or provisions of its constating documents or
articles,

 
(ii)  
does not and will not (or would not with the giving of notice, the lapse of time
or the happening or any other event or condition) constitute or result in a
breach or violation of, or conflict with or allow any Person to exercise any
rights under, any of the terms or provisions of any Contract or other instrument
to which the Borrower is a party or pursuant to which any of its assets or
property may be affected, and

 
(iii)  
does not and will not result in the violation of any Law, except where such
violation would not reasonably be expected to result in a Material Adverse
Effect on the Borrower.

 
6.2 The representations and warranties in this Agreement, the other Security
Documents and in any certificates or documents delivered by the Borrower to the
Lender shall not merge in or be prejudiced by and shall survive any advance and
shall continue in full force and effect so long as any amounts are owing by the
Borrower to the Lender.
 
7.  
COVENANTS

 
7.1 Positive Covenants.  So long as any amounts remain outstanding under this
Agreement, the Borrower shall:
 
(a)  
comply with all Laws applicable to it or any of its property, business, assets
or undertakings;

 
(b)  
preserve and maintain its corporate existence and all its rights, licences,
powers, privileges, franchises and goodwill;


 
6

--------------------------------------------------------------------------------

 
 
(c)  
promptly give the Lender notice in writing of all threatened and/or pending
litigation and all proceedings before any Governmental Entity affecting it,
except those which, if adversely determined, would not have a Material Adverse
Effect on its financial condition or business;

 
(d)  
comply in all material respects with the requirements of all applicable Laws;

 
(e)  
advise the Lender immediately upon becoming aware of any Event of Default and
deliver to the Lender upon request a certificate in form and substance
satisfactory to the Lender signed by a senior officer certifying that to the
best of his knowledge no Event of Default has occurred or, if such is not the
case, specifying all Events of Default and their nature and status; and

 
(f)  
promptly cure or cause to be cured any defects in the execution and delivery of
this Agreement or the other Security Documents or any defects in the validity or
enforceability of this Agreement or the other Security Documents and, at its
expense, execute and deliver or cause to be executed and delivered, all such
agreements, instruments and other documents as the Lender may reasonably
consider necessary or desirable to protect or otherwise perfect its security
interest.

 
7.2 Negative Covenants.  So long as this Agreement remains in effect, the
Borrower will not, without the prior written consent of the Lender, which
consent may be unreasonably withheld:
 
(a)  
create, incur, grant, assume or suffer to exist any mortgages, charges or
security interests over any assets or securities of the Borrower, other than
Permitted Liens;

 
(b)  
sell, option, transfer, assign or otherwise dispose of any assets or securities
of the Borrower, other than in the ordinary course of business of the Borrower;

 
(c)  
enter into any reorganization, consolidation, amalgamation, arrangement,
winding-up, merger or other similar transaction or any right, option or
privilege convertible into shares in the capital of the Borrower;

 
(d)  
incur any further indebtedness of either a direct or indirect nature to any
Persons other than the Lender;

 
(e)  
make any advances or loans to, or any investment in, or provide any guarantees
on behalf of, any Person; or

 
(f)  
(i) declare, make, pay or commit to any form of distribution or reduction of the
profits of the Borrower or of its capital, including any dividend (including
stock dividends) or other distribution on any present or future shares;
(ii) purchase, redeem, retire or acquire any of its shares, or any option,
warrant or other right to acquire any such shares, or apply or set apart any of
its assets therefor; (iii) pay any bonus to its shareholders; (iv) make any
payment on account of loans made to its shareholders; (v) pay any bonus to
employees; or (vi) pay any management


 
7

--------------------------------------------------------------------------------

 
 
(g)  
fees, except pursuant to the terms of agreements to which it is a party and that
are existing on the date hereof.

 
8.  
EVENTS OF DEFAULT

 
8.1 Events of Default.  The Borrower’s Indebtedness will immediately become due
and payable and this Agreement and the other Security Documents will become
enforceable, upon the happening of any one or more of the following events:
 
(a)  
if the Borrower fails to pay any payment of principal, interest, or other money
payable by it under this Agreement or under any of the other Security Documents
when the same becomes due hereunder or thereunder, or if the Borrower otherwise
defaults in the observance or performance of something required to be done or
some covenant or condition required to be observed or performed under this
Agreement or under any of the other Security Documents, and such failure or
default remains unremedied for five (5) Business Days;

 
(b)  
if any representation or warranty made or deemed to be made by the Borrower in
this Agreement, in any other Security Document or in any certificate, statement
or report furnished in connection therewith is found to be false or incorrect in
any way so as to make it materially misleading when made or deemed to be made;

 
(c)  
if the Borrower (i) becomes insolvent or generally not able to pay its debts as
they become due, (ii) admits in writing its inability to pay its debts generally
or makes a general assignment for the benefit of creditors, (iii) institutes or
has instituted against it any proceeding seeking (x) to adjudicate it a bankrupt
or insolvent, (y) liquidation, winding-up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors
including any plan of compromise or arrangement or other corporate proceeding
involving or affecting its creditors, or (z) the entry of an order for relief or
the appointment of a receiver, trustee or other similar official for it or for
any substantial part of its properties and assets, and in the case of any such
proceeding instituted against it (but not instituted by it), either the
proceeding remains undismissed or unstayed for a period of thirty (30) days, or
any of the actions sought in such proceeding (including the entry of an order
for relief against it or the appointment of a receiver, trustee, custodian or
other similar official for it or for any substantial part of its properties and
assets) occurs, or (iv) takes any corporate action to authorize any of the above
actions;

 
(d)  
if the Borrower permits any sum which has been admitted as due by it, or is not
disputed to be due by it, and which forms or is capable of being made a charge
upon any of its property, assets and undertakings in priority to any charge
created by this Agreement or any of the other Security Documents, to remain
unpaid for thirty (30) days after proceedings have been taken to enforce the
same;

 
(e)  
if the holder (other than the Lender) of any Lien against the property, assets
and undertakings of the Borrower does anything to enforce or realize on such
Lien,


 
8

--------------------------------------------------------------------------------

 
 
(f)  
and if, in the reasonable opinion of the Lender, such enforcement or realization
would have a Material Adverse Effect on the security for the Borrower’s
Indebtedness or on the Borrower’s ability to repay the Borrower’s Indebtedness;

 
(g)  
if the Lender in good faith believes, and has commercially reasonable grounds to
believe, that the prospect of repayment of the Borrower’s Indebtedness in whole
or in part is impaired;

 
(h)  
if any execution, sequestration or any other process of any kind is levied upon
or enforced against any of the property, assets or undertakings of the Borrower,
unless such process is disputed in good faith and, in the reasonable opinion of
the Lender, does not jeopardize or impair the security constituted by this
Agreement or any of the other Security Documents in any material way;

 
(i)  
if a distress or analogous process is levied upon the any of the property,
assets or undertakings of the Borrower or any part thereof, unless the process
is disputed in good faith and adequate security is given to pay the amount
claimed in full;

 
(j)  
if, without the prior written consent of the Lender, the Borrower disposes,
pledges, mortgages, charges, or otherwise encumbers any of the securities or
assets of the Borrower to any Person other than the Lender;

 
(k)  
if the Borrower enters into any reorganization, consolidation, amalgamation,
arrangement, winding-up, merger or other similar transaction;

 
(l)  
if there is a Change of Control of the Borrower; or

 
(m)  
if there is any Event of Default as that term is defined in the General Security
Agreement.

 
8.2 Consequences of an Event of Default.  Upon the occurrence of any Event of
Default, all of the Borrower’s Indebtedness shall, at the option of the Lender,
become forthwith due and payable and all of the rights and remedies conferred in
this Agreement and the other Security Documents shall become immediately
enforceable and any and all additional and collateral securities for payment of
this Agreement shall become immediately enforceable.
 
9.  
REMEDIES

 
9.1 Cross Default.  Any default by the Borrower under this Agreement or under
any of the other Security Documents will constitute a default under the
remainder of the Security Documents.
 
9.2 Remedies Cumulative.  All rights and remedies stipulated for the Lender
under this Agreement or in any of the other Security Documents will be deemed to
be in addition to and not restrictive of the right and remedies which the Lender
might be entitled to at law or in equity.  The Lender may realize on the
Security Documents or any part thereof in any manner and in such order as it may
be advised, and any such realization by any means will not bar

 
9

--------------------------------------------------------------------------------

 
9.3 realization of any other security or any part or parts thereof, nor will any
single or partial exercise of any right or remedy preclude any other or further
exercise thereof, nor will any failure on the part of the Lender to exercise, or
any delay in exercising, any rights under this Agreement or any of the other
Security Documents operate as a waiver.
 
10.  
INDEMNIFICATION

 
10.1 The Borrower agrees to indemnify the Lender from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Lender and arising by reason of
any action (including any action referred to herein) or inaction, or omission to
do any act legally required, of the Borrower.
 
11.  
NOTICE

 
11.1 Any notice, direction or other communication (each a “Notice”) given
regarding the matters contemplated by this Agreement must be in writing, sent by
personal delivery, courier or facsimile (but not by electronic mail) and
addressed:
 
To the Lender:
 
3250 Oakland Hills Court
Fairfield, CA, USA  94534
 
Attention:
James Geiskopf
Telephone:
707-208-6368
Email:
jgeiskopf@aol.com
   
With a copy to:
 
Clark Wilson LLP
800 – 885 West Georgia Street
Vancouver, BC, Canada  V6C 3H1
 
Attention:
Virgil Z. Hlus
Telephone:
604-891-7707
Facsimile:
604-687-6314
 
To the Borrower:
 
2 – 34346 Manufacturers Way
Abbotsford, BC, Canada  V2S 7M1
 
Attention:
Joel Primus
Telephone:
604-855-4767
Facsimile:
877-366-4767
 
With a copy to:
 
Beadle Woods LLP
Business Lawyers
600 – 1090 West Georgia Street
Vancouver, BC, Canada  V6E 3V7
 
Attention:
Michael R. Raven
Telephone:
604-899-6400
Facsimile:
604-357-1030

 
11.2 A Notice is deemed to be delivered and received (i) if sent by personal
delivery, on the date of delivery if it is a Business Day and the delivery was
made prior to 4:00 p.m. (local time in place of receipt) and otherwise on the
next Business Day; (ii) if sent by same-day service courier, on the date of
delivery if sent on a Business Day and delivery was made prior to 4:00 p.m.
(local time in place of receipt) and otherwise on the next Business Day; (iii)
if sent by overnight courier, on the next Business Day; or (iv) if sent by
facsimile, on the Business Day following the date of confirmation of
transmission by the originating facsimile. A party may change its address for
service from time to time by providing a Notice in accordance with the
foregoing. Any subsequent Notice must be sent to the party at its changed
address. Any element of a party’s address that is not specifically changed in a
Notice will be assumed not to be changed.
 
12.  
MISCELLANEOUS

 
12.1 Pay Costs.  The Borrower and the Lender will be responsible for their own
expenses in connection with this Agreement.
 
12.2 No Merger.  None of the execution and delivery of the Security Documents
and making of any advance will in any way merge or extinguish this Agreement or
the terms and conditions hereof, which will continue in full force and effect.
 
12.3 Conflict.  In the event of any inconsistency or conflict between any of the
provisions of this Agreement and any of the provisions of the other Security
Documents, the provisions of this Agreement will prevail, provided that the
omission from this Agreement of any covenant, agreement, term, or condition
contained in any of the other Security Documents will not be considered to be an
inconsistency or a conflict.
 
12.4 Announcements. The parties shall consult with each other before issuing any
press release or otherwise making any filings or public statements with respect
to this Agreement and the transactions contemplated herein and shall not issue
such press release without the prior written consent of the other party, which
consent shall not be unreasonably withheld or delayed, in each case, subject to
applicable Laws and the exercise of such fiduciary duties, as may be
appropriate.
 
12.5 Waiver.
 
(a)  
No waiver of any of the provisions of this Agreement will constitute a waiver of
any other provision (whether or not similar).  No waiver will be binding unless


 
10

--------------------------------------------------------------------------------

 
 
(b)  
executed in writing by the party to be bound by the waiver.  A party’s failure
or delay in exercising any right under this Agreement will not operate as a
waiver of that right. A single or partial exercise of any right will not
preclude a party from any other or further exercise of that right or the
exercise of any other right.

 
(c)  
If a party waives compliance with any of the conditions, obligations or
covenants contained in this Agreement, the waiver will be without prejudice to
any of its rights of termination in the event of non-fulfilment, non-observance
or non-performance of any other condition, obligation or covenant in whole or in
part.

 
12.6 Further Assurances.  Each of the parties hereto will forthwith at all
times, and from time to time, at the Borrower’s sole cost and expense, do,
execute, acknowledge and deliver, or cause to be done, executed, acknowledged
and delivered, all such further acts, deeds, documents and assurances which, in
the opinion of the Lender, acting reasonably, are necessary or advisable for the
better accomplishing and effecting of the intent of this Agreement.
 
12.7 Assignment.  Neither this Agreement nor any benefits hereunder may be
transferred, assigned or otherwise disposed of by either party without the prior
written consent of the other party.
 
12.8 Amendment.  No amendment, waiver or modification of, or agreement
collateral to, this Agreement or any of the other Security Documents will be
enforceable against any party hereto unless it is by a formal instrument in
writing expressed to be a modification of this Agreement or the other Security
Documents, as the case may be, and executed in the same fashion as this
Agreement.
 
12.9 Enurement.  All covenants and other agreements in this Agreement contained
by or on behalf of any of the parties hereto will bind and enure to the benefit
of the respective successors and assigns of the parties hereto (including,
without limitation, any transferee) whether so expressed or not, provided,
however, that the Borrower may not assign its rights or obligations hereunder to
any Person.
 
12.10 Governing Law.  This Agreement will be construed and enforced in
accordance with, and the rights of the parties will be governed by the Laws of
the Province of British Columbia and the federal Laws of Canada applicable
therein.  The Lender and the Borrower hereby exclusively attorn to the courts of
competent jurisdiction of the Province of British Columbia, Canada in any
proceedings hereunder.
 
12.11 Counterparts.  This Agreement may be executed simultaneously in two or
more counterparts, each of which will be deemed an original, and it will not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.
 
12.12 Independent Covenants.  All covenants hereunder will be given independent
effect so that if a particular action or condition is prohibited by any one of
such covenants, the fact that it would be permitted by an exception to, or
otherwise be in compliance within the limitations of, another covenant will not
avoid the occurrence of a default or Event of Default if such action is taken or
such condition exists.

 
11

--------------------------------------------------------------------------------

 
12.13 Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
 
12.14 Discharge.  Upon repayment in full of the Borrower’s Indebtedness and the
cancellation by the Lender and the Borrower in writing of the Loan, the Lender
will execute and deliver to the Borrower a release and discharge of the Security
Documents.
 
12.15 Entire Agreement.  This Agreement (including the schedules attached
hereto) and the other Security Documents constitute the entire agreement between
the parties with respect to the Loan and their execution has not been induced
by, nor do any of the parties rely upon or regard as material, any
representations or writings whatever not incorporated herein or therein and made
a part hereof or thereof. This Agreement and the other Security Documents
supersede and replace any preliminary or other agreement or arrangement, whether
oral or written, express or implied, statutory or otherwise heretofore existing
among the parties in respect of the Loan.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 
12

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered as of the date set forth above.
 
SEARCH BY HEADLINES.COM CORP.
 
Per:           /s/ James Geiskopf
Authorized Signatory
 


 
NAKED BOXER BRIEF CLOTHING INC.
 
Per:           /s/ Joel Primus
Authorized Signatory
 



 
13

--------------------------------------------------------------------------------

 
